Order entered February 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01337-CV

                                  CECILIA HURST, Appellant

                                                 V.

                  US BANK NATIONAL ASSOCIATION, ET AL, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-03218-C

                                             ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated

November 20, 2012, we notified the court reporter that the reporter’s record was overdue. We

directed the court reporter to file the record within thirty days. To date, the reporter’s record has

not been filed. Also by postcard dated November 20, 2012, we notified the county clerk that the

clerk’s record was overdue. We directed the county clerk to file the clerk’s record within thirty

days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County Clerk to file, within FIFTEEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not been found indigent and has not paid for the record. We notifiy appellant that if we receive
verification she is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We ORDER Janet Wright, official court reporter for County Court at Law No. 3, to file,

within FIFTEEN DAYS of the date of this order, either: (1) the reporter’s record; (2) written

verification that no hearings were recorded; or (3) written verification that appellant has not been

found indigent and has not paid for the record.            We notifiy appellant that if we receive

verification she is not indigent and has not paid for the record, we will order the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic tranmission, to the

following persons:

       John F. Warren
       Dallas County Clerk

       Janet Wright
       Official Court Reporter, County Court at Law No. 3



                                                     /s/       CAROLYN WRIGHT
                                                               CHIEF JUSTICE